Citation Nr: 1100999	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served in the Army National Guard with periods of 
active duty from January 2004 to May 2004 and from November 2005 
to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and May 2008 rating decisions 
rendered by the Department of Veterans Affairs (VA), Regional 
Office (RO), in Cleveland, Ohio.


FINDING OF FACT

The Veteran's currently diagnosed chronic lumbosacral strain 
initially manifested during his service in Germany in 2006 and 
has continued ever since.


CONCLUSION OF LAW

The criteria for service connection for chronic lumbosacral 
strain have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for 
lumbosacral strain, which represents complete grants of the 
benefits sought on appeal.  As such, no discussion of VA's duty 
to notify or assist is necessary.

Service Connection

The Veteran is seeking to establish service connection for a 
lumbosacral strain.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  The second and third elements may be 
established by showing continuity of symptomology.  38 C.F.R. 
§ 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) 
that a condition was 'noted' during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also 
Davidson, 
581 F.3d at 1316. 

In making all determinations, the Board must fully consider the 
lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is 
competent and sufficient in a particular case is a factual issue 
to be addressed by the Board").  A layperson is competent to 
report on the onset and continuity of his current symptomatology.  
See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on 
that of which he or she has personal knowledge).  Lay evidence 
can also be competent and sufficient evidence of a diagnosis or 
to establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to weigh 
and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

In this case, the Board has reviewed the record in its entirety 
and finds that both lay and competent medical evidence establish 
that the Veteran's current back disability initially manifested 
during a period of active service and has continued ever since.

A review of the Veteran's service treatment records reveals that 
he entered the Army National Guard in April 2003.  His enlistment 
examination is negative as to any complaints related to his 
lumbar spine.  He contends that his current disability manifested 
during his tour in Germany during which he was required to ride 
in a patrol car, during police officer duty, with a pistol belt 
for ten to twelve hours per day, six to seven days per week.  See 
April 2008 statement.  His Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) for the period of 
active service between November 2005 and April 2007 confirms that 
he was stationed in Germany from January 2006 to March 2007 with 
a primary specialty as military police.  The Board finds no 
reason to question the Veteran's report that he was required to 
patrol with a pistol belt for many hours each day as a military 
policeman in Germany.

The Veteran was examined immediately following his return from 
Germany and the physician noted that the Veteran "had low back 
pain from sitting for long periods in vehicles."  See March 2007 
separation examination report.  The Veteran has reported having 
back pain every day ever since.  See April 2008 statement.

In August 2007, the Veteran's mother submitted a statement in 
which she recalled  that the Veteran had called her from Germany 
describing the pain he experienced.  She also recalled taking a 
trip with him to New York in April 2007, following his 
deployment, and that he had to frequently stop during their walks 
due to back pain.

In August 2007, the Veteran was afforded a VA general medical 
examination, at which time he reported intermittent low back pain 
after completing a sergeants' course in service, which worsened 
due to prolonged sitting during patrols.  Following physical 
examination, to include X-rays, the examiner confirmed the 
diagnosis as chronic lumbosacral strain.  The examiner clearly 
stated in his report that the Veteran's injury did not occur 
before or after service, but did occur during active service.  In 
fact, the examiner dated the onset of the Veteran's lumbosacral 
strain as August 2006, which is within a period of the Veteran's 
active service in Germany.

Several months later, the Veteran's private primary care 
physician submitted a statement in support of the Veteran's 
claim.  See January 2008 report of Dr. D.  The doctor summarized 
the Veteran's history, which was consistently reported to him as 
it is reported to VA.  The doctor also noted that the Veteran's 
pain initially onset in service and had continued.  The physician 
opined that the diagnosis would be chronic lumbosacral strain, 
believed to be directly attributable to his activities while 
deployed in Germany.

Also, in January 2008, a fellow soldier and military policeman 
submitted a statement in support of the Veteran's claim.  The 
fellow serviceman recalled reports by the Veteran of back pain 
following a "Warrior Leadership Course" in 2006.  He also noted 
a trip to Dublin, Ireland, during this overseas tour during which 
the Veteran had to make frequent stops so he could stretch and 
sit down to try and help his back.  

In a November 2008 periodic health assessment and a December 2008 
post deployment health assessment, the Veteran continued to 
report low back pain.  In April 2009, the Veteran was deemed non-
deployable due to back pain.  See Pre-Deployment Health 
Assessment.  In May 2009, he again underwent a periodic health 
assessment and reported back pain.

In view of the totality of the evidence, including the Veteran's 
documented in-service specialty, his confirmed duty in Germany, 
and competent lay evidence establishing that he experienced back 
pain in service, and ever since, with a confirmed medical 
diagnosis of chronic lumbosacral strain dated to August 2006 
during the Veteran's German service, the Board finds that the 
Veteran's chronic lumbosacral strain initially manifested during 
his active service and is a chronic condition that has existed 
continuously since service.  As such, service connection is 
warranted.  38 C.F.R. § 3.303(b).


ORDER

Service connection for chronic lumbosacral strain is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


